         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  RUSSELL GAITHER,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        6:20-cv-4

                  BOBBIT,

                  Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that, in accordance with this Court's Order dated March 13, 2020, adopting the Report and

                      Recommendation of the U.S. Magistrate Judge as the opinion of this Court, judgment is hereby

                      entered dismissing Plaintiff's Complaint without prejudice and denying Plaintiff leave to appeal in

                      forma pauperis. This case stands closed.




            Approved by: ________________________________
                           ____________________
                                             __
                                             _______________
                                                          _




            March 18, 2020                                                      Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy
                                                                                       puty Clerk
GAS Rev 10/1/03
